Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, lines 1-3, and in claim 16, lines 1-3, the meaning of “a threshold event is determined by comparing the sensed value against an immediately previous sensed value” is not clear. The specification discloses “previous sensed value, on page 2, lines 20-21, and on page 6, lines 20-21, but is silent about how the comparison determines a threshold event. 
For purposes of examination, the features of claim 1, from which claim 3 depends, and the features of claim 14, from which claim 16 depends, will be considered, and the limitation of comparing the sensed value against an immediately previous sensed value is understood as a result of  checking sensor output continuously until the sensed value becomes over the threshold.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200193736A1 to Lawrence et al. (hereinafter, Lawrence) in view of US 10366550 B2 to Lawrie-Fussey et al. (hereinafter, Lawrie-Fussey).
Regarding claim 1, Lawrence discloses: 
A vehicular verification system, comprising: a vehicle having a plurality of hardware components; a computer; each hardware component electrically connected to the computer by way of at least one sensor; a programmable vehicular verification system couplable to said computer, the vehicular verification system configured to: associate each sensor with one or more event types {Lawrence, abstract: A computing system with a data store including storage priorities each associated with a different predefined event type. The storage priority indicating a likelihood detection of the predefined event type by an autonomous vehicle causes the autonomous vehicle to store sensor system output from a sensor system in the autonomous vehicle. The computing system can receive a data storage request indicating a request for the autonomous vehicle to store sensor system output for a specific predefined event type.},
selectively establish a value threshold for each event type {Lawrence, fig. 1, paragraph [0019]: The computing system 100 may include a data store 116 which stores a plurality of predefined event types. The predefined event type can include any event detectable by a sensor system in a vehicle. The predefined event type can include information that can be used by a computing system to determine whether a predefined event has occurred based on sensor system output from the sensor system in the vehicle. The vehicle described herein may be an autonomous vehicle as shown in FIG. 1. However, it is contemplated that the vehicle can additionally or alternatively be human driven. Exemplary predefined event types include, but are not limited to, a hard stop (e.g., deceleration above a threshold), a sudden turn (e.g., direction change rate above a threshold), and/or a traffic jam (e.g., velocity below a threshold velocity for an extended threshold period of time).}.
Lawrence does not explicitly disclose: 
repeatedly compare a sensed value of each sensor against the respective value threshold; and on-demand generation of a report of each event type comprising a threshold event each time the sensed value exceeds the respective value threshold.
Lawrie-Fussey remedies this and teaches in col. 5, lines 9-16: the invention provides a monitoring apparatus for providing vehicle data, the apparatus comprising: means for sensing vehicle motion and for generating vehicle motion associated data for a vehicle having an engine; means for processing said vehicle motion associated data to generate processed data representing at least one impact event affecting said vehicle whilst the vehicle is stationary with the engine off / it is noted on-demand report generation triggered by exceeding threshold is well-known in prior art. / col. 31, lines 26-33: Referring to FIG. 1, the invention provides a system 1 for use in Insurance Telematics comprising a monitoring device or ‘tag’ 2, a ‘smart’ user communication device 26 comprising a smart device application (‘app’) 28 for communication with the monitoring device 2, and a secure remote server 50 for handling analysis, reporting and alerting configured to communicate with the smart device 26 via app 28 and a communication network 13 such as the internet. / col. 4, lines 43-44}. 
In relation to this limitation, Lawrence discloses: paragraph [0039]: As the autonomous vehicle 200 operates, the sensor systems 202 and 204 can continuously provide sensor system output to the output system 222 that can then store the sensor system output in the autonomous vehicle 200. / paragraph [0019]: thresholds for event types.
It is noted that continuous sensor output and thresholds for predetermined event types imply repeatedly comparing a sensed value of each sensor against the respective value threshold.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the analysis and reporting features of Lawrie-Fussey with the described invention of Lawrence in order to utilize result of sensed events data.
Regarding claim 2, which depends from claim 1, Lawrence discloses: comprising one or more databases coupled to the vehicular verification system for retrievably storing each event type and associated sensed values, the associated threshold values and the associated threshold events {Lawrence, fig. 1, abstract: A computing system with a data store including storage priorities each associated with a different predefined event type. The storage priority indicating a likelihood detection of the predefined event type by an autonomous vehicle causes the autonomous vehicle to store sensor system output from a sensor system in the autonomous vehicle. The computing system can receive a data storage request indicating a request for the autonomous vehicle to store sensor system output for a specific predefined event type. / paragraph [0019]: With reference now to FIG. 1, an exemplary computing system 100 for performing the above described operations is illustrated. The computing system 100 may include a data store 116 which stores a plurality of predefined event types. The predefined event type can include any event detectable by a sensor system in a vehicle. The predefined event type can include information that can be used by a computing system to determine whether a predefined event has occurred based on sensor system output from the sensor system in the vehicle.}.
Regarding claim 3, which depends from claim 1, Lawrence discloses: wherein a threshold event is determined by comparing the sensed value against an immediately previous sensed value {Lawrence, paragraph [0039]}. 
	It is noted that continuous sensor output may include a moment that the sensed value will be over the threshold.
	For claims 4-13, which depend from claim 1, Lawrence does not explicitly disclose that  the one or more event types comprises an engine speed of an engine of the vehicle (claim 4), an airbag deployment speed of an airbag of the vehicle (claim 5), a toggling of windshield wipers of the vehicle (claim 6), a brake pressure of brakes the vehicle (claim 7), an overheating of an engine of the vehicle (claim 8), a usage of a throttle of the vehicle (claim 9), an oil pressure of the vehicle (claim 10), a gear change of a plurality of gears of the vehicle (claim 11), a start of an engine of the vehicle (claim 12), an engagement of an anti-lock braking system of the vehicle (claim 13).
In relation to these limitations, Lawrence discloses in paragraph [0019]: The predefined event type can include any event detectable by a sensor system in a vehicle. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor system of Lawrence to include sensors for common vehicle operations including engine speed, airbag deployment speed, windshield wiper toggling, brake pressure, engine overheating, throttle usage, oil pressure, gear change, engine start and anti-lock braking system engagement in order to obtain usage data of common vehicle components.
Regarding claim 14, Lawrence discloses: 
A vehicular verification system, comprising: a vehicle having a plurality of hardware components; a computer; each hardware component electrically connected to the computer by way of at least one sensor; a programmable vehicular verification system couplable to said computer, the vehicular verification system configured to: associate each sensor with one or more event types; selectively establish a value threshold for each event type {Lawrence, abstract, fig. 1, paragraph [0019]. 
Lawrence does not explicitly disclose: 
repeatedly compare a sensed value of each sensor against the respective value threshold; and on-demand generation of a report of each event type comprising a threshold event each time the sense value exceeds the respective value threshold.
Lawrie-Fussey remedies this and teaches in col. 5, lines 9-16 / col. 31, lines 26-33: / col. 4, lines 43-44. In relation to this limitation, Lawrence discloses: paragraphs [0039], [0019].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the analysis and reporting features of Lawrie-Fussey with the described invention of Lawrence in order to utilize result of sensed events data.
Lawrence discloses:
one or more databases coupled to the vehicular system for retrievably storing each event type and associated sensed values, associated threshold values and associated threshold events {Lawrence, fig. 1, abstract, paragraph [0019]}.
Lawrence teaches:
wherein the one or more event types comprises: an engine speed of an engine of the vehicle; an airbag deployment speed of an airbag of the vehicle; a toggling of windshield wipers of the vehicle; a brake pressure of brakes the vehicle; and overheating of the engine of the vehicle; a usage of a throttle of the vehicle; an oil pressure of the vehicle; a gear change of a plurality of gears of the vehicle; a start of an engine of the vehicle; and an engagement of an anti-lock braking system of the vehicle {Lawrence, paragraph [0019]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor system of Lawrence to include sensors for common vehicle operations including engine speed, airbag deployment speed, windshield wiper toggling, brake pressure, engine overheating, throttle usage, oil pressure, gear change, engine start and anti-lock braking system engagement in order to obtain usage data of common vehicle components.
Regarding claim 15, which depends from claim 14, Lawrence does not explicitly disclose: wherein the one or more database will be backed up to the cloud periodically to prevent tampering with the threshold events.
	Lawrie-Fussey remedies this and teaches in col. 18, lines 7-8: The analysis facility may provide a server 50 such as a cloud server.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cloud server of Lawrie-Fussey with the described invention of the modified Lawrence in order to improve data integrity.
Regarding claim 16, which depends from claim 14, Lawrence discloses: wherein a threshold event is determined by comparing the sensed value against an immediately previous sensed value {Lawrence, paragraph [0039]}. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        

/SZE-HON KONG/Primary Examiner, Art Unit 3661